Name: Commission Regulation (EEC) No 2795/84 of 3 October 1984 waiving the date in Regulation (EEC) No 1244/82 for submitting applications for premiums for maintaining suckler cows for 1984/85
 Type: Regulation
 Subject Matter: means of agricultural production
 Date Published: nan

 No L 263/22 Official Journal of the European Communities 4. 10 . 84 COMMISSION REGULATION (EEC) No 2795/84 of 3 October 1984 waiving the date in Regulation (EEC) No 1244/82 for submitting applications for premiums for maintaining suckler cows for 1984/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No . 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ('), as amended by Regulation (EEC) No 1 198/82 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1244/82 ('), as amended by Regulation (EEC) No 1709/83(4), fixed the time limit for submitting applica ­ tions for the premium for maintaining suckler cows at 30 September ; whereas, in certain Member States , this time limit has been found to be inadequate and it should therefore be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION : &gt; Article 1 Notwithstanding Article 1 ( 1 ) of Regulation (EEC) No 1244/82, for the 1984/85 marketing year the date '30 September' given in the said paragraph is hereby replaced by '30 November'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1984 . This Regulation shall be binding in its entirety and directly applicable ' in all Member States . Done at Brussels, 3 October 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 140 , 5 . 6 . 1980, p. 1 . ( 2) OJ No L 143 , 20 . 5 . 1982, p. 28 . (&lt;) OJ No L 143 , 20 . 5 . 1982, p. 20 . (4) OJ No L 166, 25 . 6 . 1983, p. 16 .